Citation Nr: 0800475	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

This matter was previously before the Board in August 2006 
and was remanded for further development.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  While competent medical evidence contains a diagnosis of 
PTSD linked to alleged in-service stressors identified by the 
noncombat veteran, the probative evidence of record fails to 
independently corroborate the alleged stressors to which the 
diagnosis has been linked.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, VA satisfied its duty to notify as to the claim 
by means of December 2002, March 2006, and August 2006 
letters from VA to the appellant.  These letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, the August 2006 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  After the notice 
was provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in August 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the August 2006 remand, the Board instructed the RO to 
prepare a summary of all of the veteran's claimed stressors.  
Upon review, it does not appear that the record contains the 
stressor-summary statement.  Even without this statement, it 
appears that the record adequately details the veteran's 
claimed stressors.  Further, the RO provided the Joint 
Services Records Research Center (JSRRC) with enough 
information to allow that organization to research the 
veteran's stressors.  The claims folder contains the records 
located by JSRRC.  Hence, the Board finds that the RO 
substantially complied with the mandates of the August 2006 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West  2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The veteran asserts that service connection is warranted for 
PTSD.  The veteran contends that his in-service stressors 
include an incident at the main gate of Camp Eagle, in 
Vietnam, when an Army truck in front of the veteran's vehicle 
was hit by a rocket-propelled grenade in the spring of 1969.  
According to the veteran, two or three soldiers were killed 
and he helped clean up the site.  The veteran further 
reported that he watched a large construction vehicle run 
over eight or nine local Vietnamese people.  He also reported 
another incident in which a person was struck by the rotating 
blades of a helicopter and was injured.  At the January 2004 
psychiatric examination, the veteran relayed to the examiner 
an experience where a helicopter door gunner was shot and he 
had to take over for this soldier and fire an M16 rifle at 
the enemy.  The veteran noted that he was trained as a clerk 
typist and that when the got to Vietnam he was supposed to 
have been a courier, but things were different in Vietnam and 
he was forced to do many other duties, including the reported 
firing of the M16 rifle from a helicopter.  The veteran also 
reported witnessing many dead and wounded soldiers.

While the veteran's service personnel records confirm that he 
served in Vietnam from November 1968 to August 1969, a review 
of the official military documentation contained in his 
claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  Service personnel 
records indicate that the veteran's military occupational 
specialty (MOS) was a clerk typist.  The veteran indicates 
and documentation of record confirms that he received the 
Bronze Star Medal.  The Board notes that documentation of 
record does not indicate that this medal was awarded with 
valor.  The Board also notes that such decoration is 
presented for either single acts or meritorious service.  
Hence, such decoration, standing alone, does not constitute 
verification of combat activity with the enemy.  The record 
also does not demonstrate that the veteran was wounded in 
combat during his service in Vietnam, nor has he alleged 
receiving any medals indicative of this type of service.  
Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) does not apply.   See 
VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

Additionally, the RO repeatedly attempted to verify 
information regarding his alleged stressors, but a response 
from the U.S. Center for Unit Records and Research (CURR) 
(now known as JSRRC) demonstrated that the veteran's alleged 
stressors could not be verified.  A February 2005 CURR report 
indicated that the alleged vehicle attack on the main gate 
rod outside of Camp Eagle could not be verified without 
additional information from the veteran.  In a June 2007 
response from the veteran to an August 2006 VA request for 
additional information, the veteran stated that he could not 
provide the names of the dead soldiers and he did not provide 
any further information concerning the incident outside of 
the main gate at Camp Eagle.  

A request was submitted to JSRRC in October 2006 to attempt 
to verify the veteran's alleged in-service stressors.  
JSRRC's research revealed that Camp Eagle came under enemy 
fire several times between February 1969 and August 1969, 
while the veteran was stationed in Vietnam.  The records 
located by JSRRC indicate several incidents when Camp Eagle 
received five or less rounds of mortar or rocket fire.  Two 
incidents noted light casualties and a most of the noted 
attacks noted no fatalities or damage.  The record did not 
indicate any incident at the main gate of the camp.  The 
request to JSRRC also included information regarding the 
incident when the veteran had to take over for a wounded 
helicopter doorgunner.  The records supplied by JSRRC could 
not independently corroborate this alleged event.

Additionally, although the veteran has stated that he 
witnessed a person who was stuck by rotating helicopter 
blades and witnessed the death of several local Vietnamese 
people, the veteran has not provided sufficient information 
regarding these alleged events, such that VA could search 
JSRRC or the NPRC to confirm these alleged stressor events.  
Indeed, after the August 2006 remand, the veteran was 
provided with additional opportunity to supplement the record 
with more information regarding these alleged stressors.  The 
veteran did respond, but the Board finds that the information 
provided was not specific enough to warrant submission of a 
request to JSRRC for another search.  In short, the veteran's 
service medical and personnel records do not support any of 
the veteran's assertions regarding the events during his 
military service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
veteran's statements as to the occurrence of his claimed 
stressors. 

With respect to a current PTSD diagnosis, a January 2004 fee-
basis VA examination report contains a diagnosis of PTSD, 
delayed type.  In providing this diagnosis, the examiner 
noted the DSM-IV criteria.  As such, the Board finds medical 
evidence of a current PTSD diagnosis.  However, this 
diagnosis cannot be relied upon because it was based on 
unverified stressors.  The Board reiterates that the 
veteran's diagnosis of PTSD was based on an unconfirmed 
history as reported by him, which the Board is not bound to 
blindly accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 
(1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  The question of whether he was exposed to a 
stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen, 10 
Vet. App. at 137.

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As such, the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.




ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


